Citation Nr: 0019911	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1939 to 
November 1959.  The veteran passed away in January 1994.  

During his lifetime, the veteran was service connected for 
status post total laminectomy secondary to degenerative 
spondylolisthesis at L4-5 and lumbosacral strain, evaluated 
as 60 percent disabling, except during periods of 
hospitalization.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 1997 the Board remanded the above issues for further 
development and they have since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  The claims for entitlement to an increased evaluation for 
the service-connected low back disability, a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU), and special monthly compensation by 
reason of being in need of regular aid and attendance, for 
the purpose of accrued benefits, were not pending at the time 
of the veteran's death in January 1994, as he had withdrawn 
them.  

2.  The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), for the purpose of accrued 
benefits, is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  In July 1966 the RO denied the claim of service 
connection for heart disease, including myocardial infarction 
and arteriosclerotic heart disease.  

4.  The evidence submitted since the July 1966 determination 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

5.  The claim for entitlement to service connection for heart 
disease, including myocardial infarction, coronary artery 
disease, and hypertension, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

6.  The appellant has not submitted cognizable evidence 
showing that the claim for entitlement to service connection 
for the cause of the veteran's death is plausible or capable 
of substantiation.  


CONCLUSIONS OF LAW

1.  The appellant's claim for accrued benefits, based on the 
claims of entitlement to an increased evaluation for the 
service-connected low back disability, a TDIU, and special 
monthly compensation for the purpose of aid and attendance, 
is without legal merit.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1000, 20.204 (1999).

2.  The claim of entitlement to service connection for PTSD, 
for the purpose of accrued benefits, is not well grounded.  
38 U.S.C.A. §§ 5107(a), 5121(a) (West 1991 & Supp. 2000).  



3.  Evidence received since the final July 1966 
determination, wherein the claim of service connection for 
heart disease, including myocardial infarction and 
arteriosclerotic heart disease, is new and material, and the 
appellant's claim for accrued benefits purposes based on 
entitlement to service connection for heart disease is 
reopened.  38 U.S.C.A. §§ 5108, 5121(a), 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.1000, 
20.1103, 20.1105 (1999).  

4.  The claim of entitlement to service connection for heart 
disease, including myocardial infarction, coronary artery 
disease, and hypertension, for the purpose of accrued 
benefits, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Accrued Benefits

General Criteria Pertaining to Accrued Benefits

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (1999).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

I.  Entitlement to an evaluation in 
excess of 60 percent for status post 
total laminectomy secondary to 
degenerative spondylolisthesis at L4-5 
and lumbosacral strain, a TDIU, and 
special monthly compensation by reason of 
being in need of regular aid and 
attendance for the purpose of accrued 
benefits.

Factual Background

In May 1992 the veteran submitted informal claims for 
entitlement to an increased rating for his back disability, 
TDIU, and special monthly compensation based on the need of 
regular aid and attendance.  

The RO denied these claims in February 1993.  Notice of this 
decision was sent in April 1993.  The veteran submitted a 
timely notice of disagreement (NOD) with respect to the RO's 
determination.  

In August 1993, the RO issue a Statement of the Case (SOC) 
pertaining to all three issues.  

In September 1993 a written statement was submitted and 
signed by the veteran in which he specifically withdrew his 
appeal of the issues listed in the SOC.  He also submitted 
new claims for service connection for PTSD, heart disease, 
and high blood pressure.  

In December 1993, the RO denied the veteran's new claims for 
service connection.  

The veteran passed away in January 1994, and, in the same 
month, the appellant submitted an NOD, indicating her desire 
to keep the "claim pending."  She did not specify which 
claim she was referring to.  She subsequently submitted a 
formal application for DIC in March 1994.  

The RO subsequently adjudicated the appellant's claim for 
accrued benefits based on the September 1993 claims as well 
as the claims the veteran withdrew from appeal in September 
1993, apparently based on the finding that she had timely 
appealed the rating decision issued in April 1993.  

Specific Criteria

In addition to the law and regulations set out above, the 
Board notes that, as a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (1999).  

A Notice of Disagreement (NOD) may be withdrawn in writing 
before a timely Substantive Appeal is filed.  38 C.F.R. 
§ 20.204 (1999).  

After an NOD or substantive appeal has been withdrawn, it may 
be reactivated by the claimant or the authorized 
representative, provided a request is received by VA within 
the remaining appeal period.  If the appeal is not so 
reactivated, the decisions will be regarded as final.  See 
M21-1, Part IV, para. 8.35 (emphasis added).  


Analysis

In the instant case, the Board concludes that the claims for 
an increased evaluation for the low back disability, a TDIU, 
and special monthly compensation by reason of being in need 
of regular aid and attendance were not pending at the time of 
the veteran's death.  

The veteran specifically withdrew his appeal of these issues 
in September 1993.  Once withdrawn, those appeals ceased to 
exist.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  There is 
no indication that he attempted to reactivate his appeal on 
any of these issues prior to his death.  

Therefore, these claims were not pending at the time of the 
veteran's death, as they had been withdrawn from appellate 
status, and no attempt to reactivate them had been made prior 
to his death.  They simply did not exist and therefore were 
not pending at the time of his death.  See id.  

As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra.  

Since the claims for an increased evaluation for the low back 
disability, a TDIU, and special monthly compensation by 
reason of being in need of regular aid and attendance were 
not pending at the time of the veteran's death, the 
appellant's claim for accrued benefits based on these claims 
must be denied as a matter of law.  


As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In adjudicating the claim for 
accrued benefits based on entitlement to an increased rating 
for the low back disability, a TDIU, and special monthly 
compensation by reason of being in need of regular aid and 
attendance, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


II.  Entitlement to service connection 
for PTSD for accrued benefits purposes.

Factual Background

Service medical records document a history of treatment for 
operation fatigue based on complaints of nervousness and 
insomnia.  It was noted that the veteran had served in the 
combat zone with 13 engagements during World War II.  They 
also reveal a subsequent diagnosis of an anxiety reaction 
based in part on combat he experienced during the Korean War.  

On separation examination in November 1959, the veteran's 
psychiatric condition was described as normal.  

In September 1993 the veteran submitted a claim for service 
connection for PTSD.  

The medical evidence of record does not document a diagnosis 
of PTSD or any other psychiatric impairment.  

The only psychiatric examination on record is the one 
conducted during the June 1966 VA examination.  
Neuropsychiatric examination was found to reveal no evidence 
of a neuropsychiatric disability with no outward signs of 
anxiety observed on examination.  

The appellant has contended that she saw the veteran exhibit 
symptoms of PTSD during her marriage to him.  She generally 
contended that he incurred PTSD while he was in the service 
and that he had it after service.  


Specific Criteria Pertaining to Service Connection of PTSD

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits must 
be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded PTSD claim: (1) medical evidence of a current PTSD 
disability; (2) medical or lay evidence (presumed credible 
for these purposes) of an in-service stressor; and (3) 
medical evidence of a link between service and the current 
PTSD disability.  See Cohen, supra.  

The appellant has failed to provide evidence that the veteran 
had a post-service diagnosis of PTSD or any other psychiatric 
disability.  There are no post-service medical records 
documenting treatment or a diagnosis of PTSD or any other 
psychiatric disability.  The only competent evidence of 
record is against her claim.  The June 1966 VA examination 
report documented no evidence of a neuropsychiatric 
impairment.  

Because the appellant has failed to establish proof of a 
post-service diagnosis of PTSD, the Board finds that her 
claim of entitlement to service connection for PTSD for the 
purpose of accrued benefits must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  

The appellant's own opinions and statements will not suffice 
to well-ground this claim.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had a post-service diagnosis of PTSD.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the appellant has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground this claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence that the 
veteran had a post-service diagnosis or disability of PTSD.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for PTSD for the purpose 
of accrued benefits is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
appears to have denied  the claim on the merits, she has not 
been prejudiced by the decision.  In assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As the appellant's claim for service connection of PTSD for 
the purpose of accrued benefits is not well grounded, the 
doctrine of reasonable doubt has no application to her claim.  


III.  Whether new and material evidence 
has been presented to reopen the claim of 
service connection for heart disease for 
the purpose of accrued benefits, and 
service connection for the cause of the 
veteran's death.

Factual Background

The certificate of death reveals that the veteran passed away 
in January 1994.  The immediate cause of death was 
ventricular tachycardia due to coronary artery disease.  It 
was also noted that bronchogenic carcinoma was a significant 
condition contributing to death.  Tobacco use was noted as 
contributing to death.  

Service medical records do not document a diagnosis of heart 
disease, myocardial infarction, or hypertension.  Blood 
pressure readings taken during service revealed systolic 
pressure to be no higher than 134.  With an exception, 
diastolic readings were under 90.  On separation examination 
in November 1959, the veteran's blood pressure was 130/90.  

Service medical records do not document a diagnosis of 
carcinoma of the lung.  A chest x-ray from November 1945 was 
indicated as revealing the lung fields, heart shadow, and 
great vessels of a healthy adult.  A chest x-ray in March 
1949 was described as negative.  

On examination for submarine duty in March 1954, a chest x-
ray was described as negative, and the lungs and chest were 
found to be normal.  On examination in August 1957, a chest 
x-ray was found to be negative, and the chest and lungs were 
again described as normal.  


On separation examination in November 1959, the lungs, chest, 
and heart were described as normal, and a chest x-ray was 
described as revealing no significant abnormalities.  The 
veteran was transferred to the Fleet Reserve.  Other service 
records dated from December 1959 indicate that the veteran 
was released to inactive duty in November 1959 upon his 
transfer to the Fleet Reserve.  

Private medical records from Salem Memorial Hospital reveal 
that the veteran was admitted in February 1963 complaining of 
chest pain radiating down both arms over the past three or 
four days.  A history of heavy smoking and nervous stress was 
reported.  Chest x-rays revealed the cardiac silhouette and 
lung fields to be normal.  The final pertinent diagnosis was 
a myocardial infarction.  

During a quadrennial examination pertaining for the Fleet 
Reserve, a chest x-ray was described as negative.  It was 
noted that the veteran had suffered a myocardial infarction 
in February 1963, and that he had returned to full employment 
in April 1963.  It was further noted that he had remained on 
anticoagulants for four months, and that physical laboratory 
findings of his personal physician indicated that he had 
completely recovered with no further difficulties.  

In a letter dated from February 1964, Dr. V.D.C. reported 
that he had treated the veteran for an acute myocardial 
ischemia secondary to coronary thrombosis.  He noted that the 
veteran's blood pressure had run in the normal range, but 
that cholesterol was elevated.  

In February 1966 the veteran submitted an application for 
service connection of myocardial ischemia.  

A VA examination was conducted in June 1966.  Complaints 
included chest pain, intermittent, radiating pain to the 
arms, shortness of breath on slight exertion, some dizzy 
spells, and intermittent swelling of both feet.  

Examination of the cardiovascular system revealed good heart 
tones, no murmurs, and no enlargement to percussion.  There 
was a definite splitting mitral second sound, with a regular 
rhythm.  Blood pressure was 160/100.  

In July 1966 the RO denied service connection for, in 
pertinent part, arteriosclerotic heart disease and a 
myocardial infarction.  This decision was not appealed, and 
it became final.  

Progress notes from Dr. J.B. show treatment from March 1989 
to June 1992.  These records show treatment for a variety of 
symptoms, including gout and edema.  They also document that 
the veteran was being followed for his heart and lumbar 
conditions, primarily his heart.  

In February 1992 the veteran was seen at Salem Hospital for 
chest pain.  A coronary angiography revealed coronary artery 
disease with a small myocardial infarction.  A chest x-ray 
revealed cardiomegaly.  A coronary arteriography and left 
ventriculography revealed occlusion of the proximal left 
anterior descending artery, the proximal circumflex artery, 
and occlusion of the proximal right coronary artery.  There 
was also left ventricular enlargement, decreased ejection 
fraction, and global severe hypokinesis demonstrated.  Bypass 
surgery was performed.  

In September 1993, the veteran submitted a claim for service 
connection of, in pertinent part, heart disease and high 
blood pressure.  

In October 1993 the RO asked the veteran to provide evidence 
of medical treatment for the disabilities he was claiming.  
No such evidence was received.  



In November 1993 the RO received service records from the 
National Personnel Records Center (NPRC).  These records do 
not address in-service medical treatment.  

In December 1993 the RO notified the veteran that it was 
denying his claims.  The veteran did not appeal this 
decision.  

As stated above, the veteran passed away in January 1994.  
The death certificate listed ventricular tachycardia as the 
immediate cause of death due to coronary artery disease.  
Bronchogenic carcinoma was found to have been a significant 
condition contributing to death and tobacco use was found to 
have contributed to death.  

In March 1994 the appellant submitted a claim for dependency 
and indemnity compensation (DIC).  

In February 1995, the appellant submitted a statement 
contending that the veteran suffered from PTSD and that this 
disorder and his service connected back disorder materially 
contributed to his death.  She elaborated, contending that 
the veteran's PTSD contributed to the hypertension which in 
turn contributed to his heart disease.  

She further contended that the back disability prevented him 
from exercising and maintaining good health thus contributing 
to his heart disease.  In a subsequent statement, she 
appeared to contend that his heart disease was incurred in 
service.  

In September 1997 the RO received medical records from Dr. 
C.M.M.  These records primarily document treatment of the 
veteran's back disorder.  No reference to his heart problems 
are documented in these records.  


In October 1997 the RO received medical records from Salem 
Hospital.  Included are records of treatment already of 
record, including the February 1992 hospitalization.  They 
also include subsequent medical records up to the date of 
death in January 1994.  

These subsequent records reveal that the veteran was admitted 
to the hospital in September 1992 for bleeding and anemia.  A 
previous history of coronary artery disease with bypass 
surgery 20 years prior and again in February 1992 was noted.  
Also noted was a history of mild congestive heart failure, 
ventricular dysfunction, remote cardiac arrest, and some 
hypertension, which was noted as being recently well-
controlled.  His coronary condition was found to be stable at 
this time, and the lungs were found to be clear on 
examination.  The diagnosis was a large gastric ulcer.  

In November 1993 the veteran returned to Salem Hospital with 
difficulty breathing, and coughing up creamy white 
secretions.  A 58 year history of smoking was noted.  His 
history was found to be consistent with chronic bronchitis.  
It was noted that he was in the Navy; however, the veteran 
indicated that he did not recall being around that much 
asbestos.  Laboratory studies were conducted, revealing 
carcinoma of the lung.  An echocardiogram revealed left 
ventricular enlargement with diffuse hypokinesis.  Chest x-
rays were consistent with congestive heart failure.  

In January 1994 the veteran was admitted to Salem Hospital 
with known coronary disease, ischemic cardiomyopathy, and 
bronchogenic carcinoma.  He was admitted with near syncope 
and ventricular tachycardia and eventually passed away.  The 
discharge diagnosis was ventricular tachycardia, coronary 
artery disease, ischemic cardiomyopathy with congestive heart 
failure, bronchogenic carcinoma, a urinary tract infection, 
and pneumococcal bronchitis.  

None of the records from Salem Hospital document a link 
between the veteran's heart or lung problems and service.  

In December 1997 the RO received records from the State of 
Oregon Department of Corrections; however, these records 
pertain to his employment history.  They do not contain 
medical records.  

In March 1998 the RO received VA medical records which 
document treatment of the veteran's back problems.  

In April 1998 a VA examiner provided an opinion concerning 
the veteran's death.  The examiner concluded that the 
inception of the veteran's heart disease was probably in 
February 1963 when he had a myocardial infarction.  The 
examiner noted that the veteran was diagnosed at some point 
with essential hypertension but that the record was unclear 
as to the inception of this diagnosis.  

The examiner noted that the veteran had numerous blood tests 
during his 20 years of active service, but that he was not 
diagnosed with hypertension, and that the only elevated blood 
pressure recording was when he was transferred to the Fleet 
Reserve.  

Based on this evidence, the examiner concluded that the 
veteran did not have hypertension during his active duty and 
that he was not diagnosed with and did not meet the criteria 
for hypertension within one year of his discharge from 
service.  

With respect to the relationship between the veteran's heart 
disease and back disability, the examiner noted that there 
was no direct link between degenerative joint disease and 
heart disease.  

While acknowledging that a severe back disability could have 
curtailed the veteran's physical activity, the examiner found 
that activity level, in and of itself was not a direct risk 
factor for the inception of coronary artery disease.  He 
therefore concluded that the veteran's heart disease and back 
disability were not related.  

IV.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
heart disease for the purpose of accrued 
benefits. 

Criteria

In addition to the general criteria for accrued benefits, as 
set out above, the Board notes below the criteria pertaining 
to the submission of new and material evidence.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 and Supp. 2000).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

The appellant seeks to reopen the claim of service connection 
for heart disease which the RO denied in July 1966.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.





In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA medical records, private medical and hospitalization 
records, records from the Oregon Department of Corrections, 
and a April 1998 VA medical opinion.  

In general, the medical records submitted since the last 
final disallowance were not previously in the record.  All of 
these records were received after the death of the veteran.  

As was noted above, 38 U.S.C.A. § 5121(a) permits the 
evaluation of only evidence in the file at the date of death 
in adjudicating accrued benefits claims.  However, the Court 
has also found that certain records can be deemed to have 
been constructively of record at the time of death even 
though they were not actually in the file at the time of 
death.  See Hayes, supra.  

The VA medical records were dated prior to the veteran's 
death and were therefore constructively of record at the time 
of death.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Similarly, the Board finds that, pursuant to Hayes, the 
private medical and hospitalization records of treatment of 
the veteran were constructively of record at the time of his 
death.  See Hayes, 4 Vet. App. at 360-361.  

The law is less clear with respect to the April 1998 VA 
opinion.  It is dated after the death of the veteran and it 
is not included among the types of evidence listed as 
acceptable in the VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 5.06.  




However, 38 C.F.R. § 3.1000(d)(4) provides for acceptance of 
evidence (including uncertified statements) when considered 
in connection with the identifying, verifying, or 
corroborative effect of the death certificate.  See also M21-
1, Part VI, 5.06.  The Court has held that these provisions 
appear to allow for the acceptance of evidence after death 
for the purpose of verifying or corroborating evidence 'in 
file' at death.  See Hayes 4 Vet. App. at 360.  

Because the extent of the above-mentioned provision and the 
Court's own interpretation of the provision are not clear, 
the Board concludes that the April 1998 VA opinion should be 
accepted, as it directly deals with the interpretation of the 
death certificate, and therefore verifies or corroborates its 
apparent meaning.  

The April 1998 VA medical opinion bears directly and 
substantially upon the specific issue being considered in 
this case because it addresses, to one degree or another, the 
origins of the veteran's heart disability.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).





As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
heart disease for the purpose of accrued benefits, the 
Board's analysis must proceed to a determination of whether 
her reopened claim is well grounded; and if so, to an 
evaluation of the claim on the merits.


V.  Whether the claim for service 
connection for heart disease for the 
purpose of accrued benefits is well 
grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for heart disease, including myocardial 
infarction, coronary artery disease, and hypertension for the 
purpose of accrued benefits must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran had heart disease.  
However, the appellant has failed to provide medical evidence 
of a nexus between his heart disease and military service.  
There are no documented medical opinions or other competent 
evidence of record linking the veteran's heart disability to 
service in any way.  Id.  In fact, the only competent 
evidence of record is against her claim.  In June 1998 the VA 
examiner indicated that the veteran's heart disease did not 
have its inception until 1963, more than one year after his 
discharge from service.  He further concluded that the 
veteran's heart disease and service-connected back disability 
were not related.  

In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease, such as heart disease or 
hypertension in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's heart disease and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant's (and the veteran's) own opinions and 
statements will not suffice to well-ground her claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's heart disease was related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).




The Board further finds that the appellant has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground her claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a nexus 
between the veteran's heart disease and service.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for heart disease, 
including myocardial infarction, coronary artery disease, and 
hypertension, for the purpose of accrued benefits is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
apparently denied the claim on the merits, the appellant has 
not been prejudiced by the decision.  

In assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As the appellant's claim for service connection of heart 
disease, including myocardial infarction, coronary artery 
disease, and hypertension for the purpose of accrued benefits 
is not well grounded, the doctrine of reasonable doubt has no 
application to her claim.  


Service connection for the cause of the veteran's death.

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arteriosclerosis (including hypertension) if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (1999); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  

The certificate of death lists ventricular tachycardia as the 
immediate cause of death due to coronary artery disease.  It 
lists bronchogenic carcinoma as a significant contributing 
condition and also specifies that tobacco contributed to 
death.  The medical evidence of record does not establish 
that the veteran had heart disease or carcinoma of the lung 
during active service, or that any of these disabilities are 
related to his active service in any way, or that it is 
secondary to his service-connected back disability.

There are no medical opinions linking the cause of the 
veteran's death in any way to service.  In fact, the only 
competent evidence of record is against her claim.  In June 
1998 the VA examiner indicated that the veteran's heart 
disease did not have its inception until 1963, more than one 
year after his discharge from service.  He further concluded 
that the veteran's heart disease and service-connected back 
disability were not related.  

In addition, there is no evidence that any chronic disease, 
such as arteriosclerosis (including hypertension) or lung 
cancer, was shown in service or during an applicable 
presumption period.  

The Board notes that the veteran had a myocardial infarction 
in 1963.  He had a quadrennial examination for the Fleet 
Reserve in 1964, raising the question of whether he may have 
still been in the Fleet Reserve at the time of his myocardial 
infarction.  However, this issue is rendered moot by the fact 
that a service record dated from December 1959 noted that the 
veteran had been also released to inactive duty in November 
1959 at the same time that he had been transferred to the 
Fleet Reserve.  Thus, service connection for the cause of the 
veteran's death could not be established for his service in 
the Fleet Reserve because service connection for persons on 
inactive duty is permitted only for injuries, not diseases, 
and myocardial infarction is not an injury.  See Brooks v. 
Brown, 5 Vet. App. 484, 486-487 (1993).  

Finally, the Board notes that there is no medical evidence of 
a relationship between the cause of the veteran's death and 
any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant contends that PTSD and the veteran's back 
disabilities materially contributed to his death.  She also 
appears to have contended that the veteran's heart disease 
was related to service.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the cause of the 
veteran's death is related to service requires competent 
medical evidence.  In absence of a medical opinion 
establishing such a link, the Board must deny the appellant's 
claim as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  


ORDER

The claim of entitlement to accrued benefits is denied.

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

